internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-113047-03 date date legend taxpayer date1 date2 date3 month1 month2 month3 year1 dollar_figurea dollar_figureb dear this ruling responds to your letter dated date as supplemented by letters dated date date date date date and date submitted on behalf of taxpayer requesting a ruling under sec_301 and sec_305 plr-113047-03 facts taxpayer a u s_corporation is the common parent of an affiliated_group that files a u s consolidated_income_tax_return taxpayer’s consolidated_group files its tax_return on a calendar_year basis taxpayer intends to make a real_estate_investment_trust reit election pursuant to sec_856 effective date1 taxpayer intends to distribute all of its earnings_and_profits accumulated in non- reit years before the end of its first taxable_year as a reit ie date2 in month1 or month2 of year1 declaration date taxpayer intends to take action that will result in the distribution of a combination of stock and cash having an approximate value of dollar_figurea proposed distribution the amount of the proposed distribution is intended to equal or exceed the taxpayer’s earnings_and_profits as of date3 and the amount of the proposed distribution may be increased or decreased accordingly taxpayer expects to pay the proposed distribution on a date in month3 of year1 the distribution date however the distribution will be made to shareholders of record as of a date in month1 or month2 of year1 the record_date as part of the proposed distribution taxpayer’s shareholders as of the record_date will receive a right entitling them to elect to receive stock cash or a combination of stock and cash specifically each shareholder will be entitled to elect one of the following three options a b c percent cash_option a percent taxpayer common_stock option b or a fixed percentage of cash with the remaining percentage to be paid in taxpayer common_stock option c the fixed percentage will be determined at a later date and will be at least percent of the total_distribution to the shareholder if any shareholder does not make a timely election among the above alternatives taxpayer has the right to make the distribution to the shareholder under option b the default election furthermore taxpayer will have the right to change the default election to a different option at its sole discretion each shareholder will have until a date in month2 or month3 of year1 the election date to elect one of the three options above cash will be distributed in lieu a successor to taxpayer through a reorganization described in sec_1 a f may instead make the reit election in this case the term taxpayer would refer to the successor_corporation plr-113047-03 of fractional shares taxpayer intends to limit the total amount of cash distributed to the greater of approximately dollar_figureb or at least percent of the value of the proposed distribution given this limitation depending upon the number of shareholders who elect to receive cash via options a and c taxpayer may need to reduce the percentage of cash distributed to such electing shareholders but in no event will any shareholder electing option a or option c receive less than percent cash in this case the shareholders that elect options a and c will receive the cash distributions pro_rata to their requested cash amounts if the pro-rata allocation would result in shareholders who elect option c receiving less than of their distribution in cash then the allocation will be adjusted such that shareholders electing option c will receive in cash and shareholders electing option a will receive less than their pro_rata share in cash but in no event less than after all the cash is distributed any remaining unpaid balance will be paid in taxpayer common_stock if however a sufficient number of shareholders elect to receive taxpayer stock pursuant to option b or are deemed to elect option b pursuant to the default election taxpayer would fully fund the cash component of the proposed distribution and the shareholders that elect option a would receive percent cash law and analysis sec_301 of the code generally provides that a distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in subsection c sec_301 provides that in the case of a distribution to which sec_301 applies that portion of the distribution which is a dividend as defined in sec_316 shall be included in gross_income sec_305 provides in general that except as otherwise provided in sec_305 gross_income does not include the amount of any distribution of the stock of a corporation made by such corporation to its shareholders with respect to its stock sec_305 provides that sec_305 shall not apply to a distribution by a corporation of its stock and the distribution shall be treated as a distribution_of_property to which sec_301 applies if the distribution is at the election of any of the shareholders whether exercised before or after the declaration thereof payable either in its stock or in property sec_1_305-2 of the income_tax regulations provides in general that under sec_305 if any shareholder has the right to an election or option with respect to whether a distribution shall be made either in money or any other_property or in stock or rights to acquire stock of the distributing_corporation then with respect to all shareholders the distribution of stock or rights to acquire stock is treated as a distribution_of_property to which sec_301 applies regardless of whether the distribution is actually made in whole or in part in stock or in stock_rights whether the election or option is exercised or exercisable before or after the declaration of the distribution whether the declaration of the distribution provides that the distribution plr-113047-03 will be made in one medium unless the shareholder specifically requests payment in the other whether the election governing the nature of the distribution is provided in the declaration of the distribution or in the corporate charter or arises from the circumstances of the distribution or whether all or part of the shareholders have the election holding based on the facts represented we rule as follows any and all of the cash and stock distributed in the proposed distribution as described above by taxpayer shall be treated as a distribution_of_property with respect to its stock to which sec_301 applies sec_301 and sec_305 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely t ian russell assistant to branch chief branch office of associate chief_counsel corporate
